 Case: 5:18-cr-00067-KKC Doc #: 96 Filed: 07/01/20 Page: 1 of 3 - Page ID#: 402




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON



UNITED STATES OF AMERICA,                       CRIMINAL ACTION NO. 5:18-67-KKC-2

      Plaintiff,


V.                                                      OPINION AND ORDER


BYRON LEE WHITE,

      Defendant.



                                          *** *** ***

       This matter is before the Court on Defendant’s renewed motion for compassionate

release. On January 4, 2019, Defendant Byron Lee White was sentenced to 84 months

imprisonment and eight years supervised release. (DE 61.) On May 8, 2020, the Court issued

an order denying Defendant’s initial motion for compassionate release. (DE 90.) On June 12,

2020, Defendant filed a motion requesting that the Court reconsider his original request for

compassionate release (DE 91), which the Court will construe as a renewed motion for

compassionate release.

       Defendant claims in his motion that he has contracted the disease caused by the novel

coronavirus, COVID-19. (DE 91 at 2.) The government in its response does not refute

Defendant’s claimed diagnosis, but reports that it has contacted the Federal Medical Center

– Lexington, where Defendant is currently housed, and that the staff at FMC Lexington did

not advise that Defendant was in need of any treatment beyond that which he is currently

being provided in the facility. (DE 95 at 2.)


                                                1
 Case: 5:18-cr-00067-KKC Doc #: 96 Filed: 07/01/20 Page: 2 of 3 - Page ID#: 403




       18 U.S.C. § 3582(c)(1)(A) allows a court, upon a proper motion, to modify a term of

imprisonment and grant what is commonly referred to as “compassionate release.” Prior to

the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for compassionate

release could only be brought by the director of the Bureau of Prisons, not the defendant. See

18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a

defendant to file a motion for such relief on his own, but only if he has first “fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or if 30 days have lapsed since the warden of the defendant’s facility

received the defendant’s request to file a motion on his behalf, whichever is earlier. 18 U.S.C.

§ 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018). The Sixth Circuit has

recently reaffirmed that a judge cannot make any exceptions to the requirement that

prisoners comply with the statutory conditions prior to being granted court relief, because

“[n]othing in § 3582(c)(1)(A) suggests the possibility of judge-made exceptions.” United States

v. Alam, 960 F.3d 831, 834 (6th Cir. 2020).

       As the Court noted in its prior order (DE 90), Defendant makes no mention of any

effort to appeal the denial of the initial request made to the staff at his facility. As outlined

in 28 C.F.R. § 542.15(a) (“Administrative Remedy Program – Appeals”) –

              An inmate who is not satisfied with the Warden’s response may
              submit an Appeal on the appropriate form (BP-10) to the
              appropriate Regional Director within 20 calendar days of the
              date the Warden signed the response. An inmate who is not
              satisfied with the Regional Director’s response may submit an
              Appeal on the appropriate form (BP-11) to the General Counsel
              within 30 calendar days of the date the Regional Director signed
              the response… Appeal to the General Counsel is the final
              administrative appeal.

See also U.S. Department of Justice, Federal Bureau of Prisons, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and

4205(g) (Jan. 17, 2009) https://www.bop.gov/policy/progstat/5050_050_EN.pdf; United States

                                               2
 Case: 5:18-cr-00067-KKC Doc #: 96 Filed: 07/01/20 Page: 3 of 3 - Page ID#: 404




v. Brummett, No. 6:07-CR-103-DCR, 2020 WL 1492763, at *1-*2 (E.D. Ky. Mar. 27, 2020).

Because Defendant apparently did not seek an appeal of the denial of his request through

the Administrative Remedy Program, the Court cannot find that he has exhausted his

administrative rights and, therefore, the Court may not grant the relief that he seeks. See

Alam, 960 F.3d at 834.

       Accordingly, the Court hereby ORDERS that Defendant’s renewed motion for

compassionate release (DE 91) is DENIED.

       Dated July 1, 2020




                                            3
